Citation Nr: 0104896	
Decision Date: 02/16/01    Archive Date: 02/20/01	

DOCKET NO.  99-15 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic otitis media.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for cellulitis and jaw 
pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from February 1945 to March 
1946.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and cellulitis and jaw pain will be 
the subjects of the remand portion of this decision.


FINDINGS OF FACT

1.  A rating decision dated in June 1992 denied service 
connection for a left ear infection; that decision became 
final in the absence of a timely appeal.  

2.  The additional evidence that has been received since the 
June 1992 final rating decision is cumulative and redundant.  


CONCLUSION OF LAW

Evidence submitted since the June 1992 rating decision is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1992 rating decision service connection for a left 
ear infection was denied by the RO.  The evidence at that 
time consisted of the veteran's service medical records.  

Service medical records show that in mid-May 1945, the 
veteran received treatment for what was initially described 
as acute otitis media.  Physical findings revealed slight 
drainage in the left ear, marked redness, and swelling of the 
external (left) ear canal.  The diagnosis was subsequently 
changed to otitis externa.  By the end of May 1945 it was 
reported that some redness remained in the deep part of the 
veteran's left ear canal that extended into the left eardrum.  
There was no drainage or fever.  The veteran was discharged 
to duty in late May 1945.  The discharge physical examination 
report indicated that there was a history of otitis media in 
May 1945.  The physical examination was negative for any 
complaints or findings referable to an ear infection, 
including otitis media or otitis externa.  

Post-service medical records, including interim VA physical 
examinations are negative for any findings regarding left ear 
otitis media or otitis externa.  

In the June 1992 rating decision it was determined that a 
chronic left ear infection was not incurred during the 
veteran's period of service.  Service connection for a left 
ear infection was denied.  The veteran was notified of the 
determination in June 1992, and a timely notice of 
disagreement or substantive appeal were not filed.  

Received in January and August 1998 were previously 
considered service medical records of the veteran.   Received 
in December 1998 were VA medical records dated from November 
1996 through November 1998, which reveal that the veteran 
received treatment for multiple physical disorders.  The VA 
records, including physical examination reports, were 
negative for complaints or findings referable to an ear 
infection, to include otitis media.  

A personal hearing was held at the RO in September 1999.  The 
veteran testified that his service ear infections were caused 
by being in a bunk with his head next to a window.  He stated 
that he was hospitalized for the ear infection.  The veteran 
testified that he believed his ears were checked after the 
hospitalization and that he did not receive treatment for the 
condition after his discharge from service.  He stated hat he 
had had ear infections and he used eardrops.  

An April 1988 statement from a private physician was received 
in November 1999.  The physician's statement was limited to 
addressing sensorineural hearing loss and vertigo, and it did 
not mention a left ear infection.  


Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).

If new and material evidence presented is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and, which by 
itself or connection with evidence previously assembled and 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a). 

Analysis

Subsequent to the June 1992 final rating denial of service 
connection for a left ear infection, additional evidence has 
been received.  The additional evidence that has been 
received primarily consists of VA medical records from 1996 
through 1998 revealing treatment for a variety of physical 
disorders, none of which is treatment for an ear infection.  
In fact VA medical examinations of the ear during that time 
are entirely negative for evidence of an ear infection.  The 
additional evidence that has been received also includes 
previously considered service medical records; a 1988 
statement from a private physician regarding hearing loss and 
vertigo; and the veteran's testimony from a September 1999 
personal hearing at the RO.  

The Board has reviewed the additional evidence that has been 
received since the prior final decision and concludes that, 
in its entirety, it is cumulative and redundant of previously 
considered evidence.  The additional evidence received is 
either negative evidence or has no probative value.  It is 
important to note that there is absolutely no post-service 
medical evidence of otitis media.  Furthermore, at the 
September 1999 personal hearing the veteran testified that he 
had not received medical treatment for an ear infection 
subsequent to service.  As held in Hodge, this evidence does 
not provide "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  

It is important to note that recent legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  It 
provides, however, that "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured..."  As indicated above, the Board has 
determined that new and material evidence has not been 
submitted in the instant case.  In this regard, the new law 
provides no additional benefit to the veteran.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for chronic otitis media is denied.  


REMAND

With respect to the issues of service connection for 
bilateral hearing loss, tinnitus, and cellulitis and jaw 
pain, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


